UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2010 (Third Quarter) o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER 000-52488 INFRAX SYSTEMS, INC. (Exact name of Registrant as specified in charter) NEVADA 20-2583185 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 6365 53rd Street N, Pinellas Park, FL 33781 (Address of principal executive offices) (ZIP Code) 813-841-0407 (Registrant's telephone no., including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox The number of shares outstanding of each of the issuer’s classes of common equity, as of May 10, 2010 was155,711,855 shares. TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1 Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and June 30, 2009 4 Condensed Consolidated Statements of Operations for the Three and Nine MonthsEnded March 31, 2010 and 2009, and for the Period from October 22, 2004 (inception) to March 31, 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2010 and 2009, and for the Period from October 22, 2004 (inception) to March 31, 2010 (unaudited) 6 Condensed Consolidated Notes to Financial Statements (unaudited) 7 Item 2 Management's Discussion and Analysis or Plan of Operation 21 Item 3 Quantitative and Qualitative Disclosures About Market Risk 27 Item 4 Controls and Procedures 27 Item 4 T Controls and Procedures 27 PART II OTHER INFORMATION Item 1 Legal Proceedings 28 Item 1A Risk Factors 28 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3 Defaults Upon Senior Securities 28 Item 4 Removed and Reserved 28 Item 5 Other Information 28 Item 6 Exhibits 29 Signatures 29 - 2 - PART I - FINANCIAL INFORMATION FORWARD-LOOKING STATEMENTS This Form 10-Q contains “forward-looking statements” relating toInfrax Systems, Inc. (referred to as the “Company” or “we”, “us” or “our” in this Form 10-Q), which represent the Company’s current expectations or beliefs including, but not limited to, statements concerning the Company’s operations, performance, financial condition and growth. For this purpose, any statements contained in this Form 10-Q that are not statements of historical fact are forward-looking statements. Without limiting the generality of the foregoing, words such as “may”, “anticipation”, “intend”, “could”, “estimate”, or “continue” or the negative or other comparable terminology are intended to identify forward-looking statements. These statements by their nature involve substantial risks and uncertainties, such as credit losses, dependence on management and key personnel, variability of quarterly results, and the ability of the Company to continue its growth strategy and competition, certain of which are beyond the Company’s control. Should one or more of these risks or uncertainties materialize or should the underlying assumptions prove incorrect, actual outcomes and results could differ materially from those indicated in the forward-looking statements. Any forward-looking statement speaks only as of the date on which such statement is made, and the Company undertakes no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. New factors emerge from time to time and it is not possible for management to predict all of such factors, nor can it assess the impact of each such factor on the business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. - 3 - Infrax Systems, Inc. (Formerly OptiCon Systems, Inc.) (A Development Stage Enterprise) Condensed Consolidated Balance Sheets March 31, June 30, ASSETS (unaudited) Current assets Cash and cash equivalents $
